Citation Nr: 0915587	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for thoracolumbar strain from November 1, 2002 to August 1, 
2006 and higher than 20 percent from August 2, 2006, forward.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1976 
to October 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that granted service connection for chronic 
lumbar and thoracic strain and assigned a 10 percent 
evaluation, effective from November 1, 2002.  The RO in 
Anchorage, Alaska has jurisdiction of the claim.  

In June 2005, the Veteran offered testimony at a Travel Board 
Hearing before the undersigned Veterans Law Judge sitting at 
the Anchorage RO.  The transcript is of record.  In March 
2006, and again in May 2008, the Board remanded the Veteran's 
claim to the RO for additional development.  While the case 
was in remand status, the RO granted a higher 20 percent 
rating, effective from August 2, 2006.  The Veteran has 
continued to seek a higher evaluation available under the 
rating schedule. See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The case has been returned to the Board and is ready for 
further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran sought service connection for his back in 
November 2002.  In June 2003, the RO granted service 
connection for chronic lumbar and thoracic strain and 
assigned a 10 percent evaluation, effective from November 1, 
2002.  The RO initially evaluated the service-connected back 
disorder under Diagnostic Code 5291-5292.  In January 2009, 
the RO assigned an increased rating of 20 percent, effective 
August 2, 2006, under Diagnostic Code 5237 for thoracolumbar 
strain.  

As noted above, in May 2008, the Board remanded this claim to 
the RO for additional development.  The RO was informed that 
the VA examination in November 2006 noted a diagnosis of 
degenerative disc disease at L2-S1 which was shown on X-rays, 
and that in the April 2008 Appellate Brief Presentation, the 
Veteran's representative stated that there was a question as 
to whether the degenerative disc disease at L2-S1 was 
causally related to the service-connected thoracolumbar 
strain or represents a progression of the service-connected 
thoracolumbar strain.  The Board determined that the Veteran 
was to be scheduled for an additional VA examination to 
resolve this matter, and the issue of secondary service 
connection was to be adjudicated.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  

The RO was instructed to schedule the Veteran for a VA spine 
examination to obtain an opinion as to whether the 
degenerative disc disease at L2-S1 was caused by the service-
connected thoracolumbar strain, underwent a permanent 
increase in severity as a result of the service-connected 
thoracolumbar strain, or represents a progression of the 
service-connected thoracolumbar strain.  The RO was then 
instructed to adjudicate the claim for service connection for 
degenerative disc disease of the lumbar spine, as secondary 
to service-connected thoracolumbar strain.  See 38 C.F.R. 
§ 3.310.  The Veteran was to be notified of this decision and 
of his appellate rights.

The Veteran was examined by VA in November 2008 and a medical 
opinion was provided.  However, the RO did not adjudicate the 
claim for secondary service connection for degenerative disc 
disease of the lumbar spine as mandated by the Board, and 
this issue is inextricably intertwined with the issue on 
appeal.  A remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

After complying with the duty to notify 
and assist, adjudicate the claim for 
service connection for degenerative disc 
disease of the lumbar spine, as secondary 
to service-connected thoracolumbar 
strain.  See 38 C.F.R. § 3.310.  The 
Veteran should be notified of this 
decision and of his appellate rights, and 
allowed an appropriate amount of time to 
respond.  Then return the record to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

